Per Curiam.
We reverse the order denying appellant’s motion for post-conviction relief and remand for resentencing pursuant to Atwell v. State, 197 So.3d 1040 (Fla. 2016). Appellant is entitled to be resentenced pursuant to the sentencing provisions enacted in chapter 2014-220, Laws of Florida. See Atwell, 197 So.3d at 1050; see also Michel v. State, No. 4D13-1123, 204 So.3d 101, 2016 WL 6626028, at *1 (Fla. 4th DCA Nov. 9, 2016) (certifying conflict with Stallings v. State, 198 So.3d 1081 (Fla. 5th DCA 2016), and Williams v. State, 198 So.3d 1084 (Fla. 5th DCA 2016)).

Reversed and remanded for resentenc-ing.

Warner, Gross and Damoorgian, JJ., concur.